Case 3:16-md-02738-FLW-LHG Document 10811 Filed 10/18/19 Page 1 of 2 PageID: 101357
                                   Montgomery
                                   218 Commerce Street
                                   P.O. Box 4160
                                   Montgomery, AL 36103-4160

                                   Atlanta
                                   4200 Northside Parkway
                                   Building One, Suite 100
                                   Atlanta, GA 30327

                                   (800) 898-2034

                                   BeasleyAllen.com

    P. Leigh O’Dell
    leigh.odell@beasleyallen.com



    October 18, 2019


    Honorable Freda L. Wolfson, U.S.D.J.
    United States District Court
    Clarkson S. Fisher Building & US Courthouse
    402 East State Street
    Trenton, NJ 08608
              Re:       In Re: Johnson & Johnson Talcum Powder Products Marketing,
                        Sales Practices and Products Liability Litigation (MDL No. 2738)
    Dear Judge Wolfson:

            In a press release issued today, Johnson & Johnson acknowledged that
    Johnson’s Baby Powder tested positive for asbestos and a voluntary recall was
    initiated. (See Exhibit A). Other statements by Johnson & Johnson published in the
    media report that the recall involves 33,000 bottles of the product. The FDA
    commissioned independent testing of Johnson’s Baby Powder and confirmed the
    presence of chrysotile asbestos in Lot #22318RB. The source of the talc in the
    recalled lot is the same that Johnson & Johnson has used for all its talcum powder
    products since 2003.

           The PSC writes to bring this development to the Court’s attention and to
    inform the Court of its efforts to obtain additional information. The PSC has filed a
    Freedom of Information Act (FOIA) request with the U.S. Food and Drug
    Administration to obtain documents regarding the third-party lab that performed the
    testing, the test results, the testing procedures, and any communications regarding
    the lot that tested positive. The PSC has also requested that Johnson & Johnson
    Defendants, as a part of their ongoing duty to supplement pending discovery
    requests, provide within seven days documents, data and information regarding the
    same.

           The PSC is making every effort to obtain this information on an expedited
    basis. Following receipt of the requested documents and data, the PSC requests the
Case 3:16-md-02738-FLW-LHG Document 10811 Filed 10/18/19 Page 2 of 2 PageID: 101358
                                                                   Hon. Freda L. Wolfson, U.S.D.J.
                                                                                 October 18, 2019
                                                                                           Page 2


    opportunity to supplement its briefing and provide the relevant evidence to the Court
    for consideration when addressing the pending Daubert motions.

           Thank you for your consideration of these matters. Should the Court have
    any questions, the PSC stands ready to respond in any way that might assist the
    Court.

                                       Very truly yours,

                 /s/ P. Leigh O'Dell                       /s/ Michelle A. Parfitt
                 P. Leigh O'Dell                           Michelle A. Parfitt




    cc:   Susan Sharko, Esq. (via email without enclosure)
          John Beisner, Esq. via email without enclosure)
          Tom Locke, Esq. (via email without enclosure)
          The Plaintiffs’ Steering Committee (via email without enclosure)
